Notice of Allowance
Allowable Subject Matter
Claims 1, 3-11, and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s invention is directed to a method and device for synchronizing a slave clock in a Time Sensitive Network (TSN) including multiple Precision Time Protocol (PTP) clock domains, the method steps comprising: determining parameters related to multiple PTP clock domains, assigning domain-specific weights to the multiple PTP clock domains, generating a control signal based on the domain-specific weights, and adjusting a clock parameter of the slave clock based on the control signal.
	Applicant’s independent claims recite wherein the parameter for each particular PTP clock domain of the multiple PTP clock domains is determined to represent quality of information received in synchronization messages for the particular PTP clock domain or health of the particular PTP clock domain (as described in paragraphs [0072] and [0075] of applicant’s specification, filed 02/28/2019, where parameters which represent quality of clock information and health of the PTP clock domain are translated into domain-specific weights for their corresponding clock domains, whose weighted average is used for the generation of the control signal), which is neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Wetterwald et al. (US 10,348,481 B1) discloses adjusting a clock based on an aggregated metric for clock drifts of neighbors (e.g., the median, mode, weighted average, etc.) in addition to synchronization based on NTP or PTP protocols.
	Zheng et al. (US 2013/0279525 A1) discloses readjusting PTP clocks based on a weighted offset.
	Yan et al. (US 2016/0080100 A1) discloses a PTP synchronization network and obtaining information for determining a time offset for a slave clock.
	Galea et al. (US 2017/0237512 A1) disclose PTP clock synchronization of a slvae clock and embedding the operational status of networks in PTP messages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461